Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  February 04, 2016

The Court of Appeals hereby passes the following order:

A16A0635. KASIM REED et al. v. STANLEY HAMBRICK et al.

      On October 7, 2015, defendants Kasim Reed and George Turner (the
“Appellants”) filed a notice of appeal from a trial court order purportedly entered on
April 30, 2013, denying their motion to dismiss this civil action.            We lack
jurisdiction.
      Pretermitting any issues as to the timeliness of the notice of appeal, the record
contains no trial court order dated April 2013, as this case began in July 2015. While
the record contains a trial court order denying a motion to dismiss filed by the
Appellants, this motion was submitted in a different case involving the Appellants.1
Consequently, the plaintiffs have moved to dismiss this appeal. Because the record
contains no appealable order, the plaintiffs’ motion to dismiss is GRANTED, and this
appeal is hereby DISMISSED.
      In their motion to dismiss, the plaintiffs also ask us to impose sanctions against
the Appellants for filing a frivolous appeal. Pretermitting whether the request for
sanctions—which was not filed as a separate document—is properly before us, see
Court of Appeals Rule 41 (b), we decline to impose sanctions at this time. We
caution the Appellants, however, that we are empowered to impose sanctions on
parties who file frivolous pleadings, and any future filings by the Appellants that have
no bases in law may result in the imposition of sanctions. See Court of Appeals Rule
15 (b).


      1
        It appears that this order was filed as an exhibit to the plaintiffs’ opposition
to the Appellants’ motion to dismiss the instant case.
Court of Appeals of the State of Georgia
                                     02/04/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.